Title: To Thomas Jefferson from United States House of Representatives, 15 December 1806
From: United States House of Representatives
To: Jefferson, Thomas


                        
                            Dec. 15. 1806
                        
                        Congress of the United States,
                        In the House of Representatives,
                        Monday, the 15th. of December, 1806.
                        Resolved, That the President of the United States, be, and he hereby is requested to cause to be laid
                            before this House, an account, stating the several sums which have been expended on the Capitol, the Presidents House, the
                            public offices, the navy yards, and the marine barracks, respectively; and the amount expended on other objects of public
                            expense within the city of Washington.
                        
                            Nathl Macon
                            
                            Speaker
                            Attest, John Beckley, Clk HRs.
                        
                    